Howk, C. J.
This is an appeal to this court from a judgment of the Marion Superior Court, in general term.
The only errors assigned by the appellant, in this court, are the decisions of the court below in special term; while no error is assigned, based upon the action and decision of the court in general term. Since the organization of the Marion Superior Court, on appeals therefrom to this court, it has been uniformly decided by this court, that the only proper assignment of error here is that the court in general term erred in its decision in affirming or reversing, as the case may be, the judgment of the court in special term. Such an assignment of error will bring before this court all the alleged errors assigned in the court below in general term, and none other; and, without such an assignment of error, no question will be presented for the decision of this court, even though the appellant may have assigned hero all the errors which he had, or ought to have, assigned in the court below in general term. In the case now before ns, the appellant’s assignment of errors presents no question for our decision. Carney v. Street, 41 Ind. 396; Wesley v. Milford, 41 Ind. 413; Farman v. Ratcliff, 42 Ind. 537; Van Dusen v. Kindleburger, 44 Ind. 282; Linsman v. Huggins, 44 Ind. 474; Bush v. Bush, 46 Ind. 70; Cline v. Love, 47 Ind. 258.
It should be borne in mind that the statute under which the Marion Superior Court is organized makes no provision whatever for any appeal from any order or judgment of the court in special term to this court; while, in section 27, it does provide that “Any party may appeal *454to the Supreme Court from the order or judgment of general term,” etc. 2 R. S. 1876, p. 27.
It follows, therefore, that, in such .appeal to this court, the assignment of error must be predicated solely upon “ the order or judgment of general term.”
The judgment is affirmed, at the appellant’s costs.